Mr. Justice Scott delivered the opinion of the Court. The showing of the clerk is insufficient. When the writ of error goes down, its command must be obeyed. If there be hardships growing out of the facts that the clerks have to wait for the fees allowed by law for the making out and certifying of the transcripts until the determination of causes in this court, and sometimes from the failure of the party or his attorney to file the transcripts in this court after they have been made out and certified in persuance of an appeal or in obedience to a writ of error, the remedy is with the Legislature, who may provide readily against them if it should be deemed proper. Our entire law of costs and fees is, in substance, statutory, The common law did not professedly allow any, the amercement of the vanquished party being his only punishment. The writ of attachment must issue to bring up the body of the clerk of the Pulaski Circuit Court, to be dealt with for contempt.